Exhibit 10.48 The confidential portions of this exhibit have been filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [##]. Amendment and Addendum to Know-How and Trademark License Agreement This Amendment and Addendum to know-how and trademark license Agreement (the “Amendment”) is entered into as of December4, 2008 (the “Amendment Date”) by and between, on the one hand, OMP,
